Exhibit FOR IMMEDIATE RELEASE Contact: William C. McCartney Chief Financial Officer Telephone: (978) 688-1811 Fax: (978) 688-2976 WATTS WATER TECHNOLOGIES REPORTS FIRST QUARTER 2008 RESULTS North Andover, MA…April 29, 2008.Watts Water Technologies, Inc. (NYSE: WTS) today announced results for the first quarter ended March 30, 2008.Sales for the first quarter of 2008 were $344.0 million, a decrease of $2.1 million, or 1%, compared to the first quarter of 2007. Net income for the first quarter of 2008 was $13.7 million, or $0.37 per share, compared to net income of $20.0 million, or $0.51 per share, for the first quarter of 2007.Income from continuing operations for the first quarter of 2008 decreased by $6.1 million, or 31%, to $13.9 million, or $0.37 per share, compared to income from continuing operations for the first quarter of 2007 of $20.0 million, or $0.51 per share. Results for the first quarter of 2008 include an after-tax charge of $0.8 million, or $0.02 per share, as part of our previously announced global restructuring program, compared to an after-tax charge of $0.1 million, or $0.00 per share, for the first quarter of 2007. The effective tax rate for continuing operations increased to 33.9% in the first quarter of 2008 from 26.4% in the first quarter of 2007. The increase is primarily due to a one-time benefit associated with a refund of withholding taxes in Italy in the first quarter of 2007 of $1.9 million, or $0.05 per share. In November 2007, the Company’s Board of Directors authorized the repurchase of up to 3.0 million shares of the Company’s Class A common stock.As of April 25, 2008, the Company had repurchased approximately 2.2 million shares at a total cost of $63.2 million. The additional 2.2 million shares had an accretive impact of $0.03 per share in the first quarter of 2008. Patrick S. O’Keefe, Chief Executive Officer, commented, “Our first quarter sales were affected by downward pressure from the domestic residential markets, slowing growth in the commercial space and a general slowing of the European economy.
